United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
DEPARTMENT OF THE AIR FORCE, HILL
AIR FORCE BASE, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2196
Issued: June 8, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 24, 2010 appellant filed a timely appeal from a May 25, 2010 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case. The Board also has jurisdiction over a July 12, 2010 Office decision denying
appellant’s request for an oral hearing.
ISSUES
The issues are: (1) whether appellant has more than a 31 percent permanent impairment
to his left leg; and (2) whether the Office properly denied appellant’s request for a hearing under
5 U.S.C. § 8124.
FACTUAL HISTORY
Appellant has two claims for left knee injuries. The Office accepted a torn medial
meniscus as a result of a slip and fall on December 15, 1980. Appellant underwent arthroscopic
1

5 U.S.C. § 8101 et seq.

surgery on March 31, 1981 and received a schedule award for a 10 percent permanent
impairment to the left leg by decision dated March 25, 1983. On February 3, 1997 appellant
slipped and fell in the performance of duty and the Office accepted the claim for a left knee
sprain and left medial meniscus tear. He underwent left knee surgery on September 29, 1998.
On August 4, 1999 the Office issued a schedule award for an additional four percent permanent
impairment to the left leg. Appellant retired from federal employment in February 1999.
On July 22, 2008 and February 18, 2009 appellant underwent left knee total arthroplasty
surgery performed by Dr. Raphael Klug, an osteopath. In a report dated September 29, 2009,
Dr. Robert Burger, an orthopedic surgeon, provided a history that appellant had multiple prior
surgeries on his left knee. He did not specifically discuss appellant’s employment injuries.
Dr. Burger provided results on examination and opined that appellant had a 75 percent left leg
impairment under the fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (hereinafter A.M.A., Guides). He found appellant had a
poor result from a total knee replacement for a 75 percent impairment under Table 17-35.
The case was referred to an Office medical adviser for review. In a report dated
February 20, 2010, the medical adviser stated that, based on the clinical findings and description
of pain, appellant would be assigned a diagnosis class (CDX) 3, for a fair result from a total knee
replacement. The default impairment for a fair result is a 37 percent leg impairment. With
respect to grade modifiers, the medical adviser assigned a two (moderate problem) for functional
history, a one (mild problem) for physical examination. He indicated that clinical studies
adjustment was not applicable. According to the medical adviser, the net adjustment resulted in
a grade A impairment, or a 31 percent left leg impairment.
By decision dated May 25, 2010, the Office issued a schedule award for an additional 17
percent left impairment (31 percent minus a previously awarded 14 percent). The period of the
award was 48.96 weeks of compensation from September 29, 2009.
In a letter dated June 25, 2010 and postmarked June 26, 2010, appellant requested a
hearing before an Office hearing representative. By decision dated July 12, 2010, the Office
found the request was untimely. It further determined that appellant could equally well pursue
his claim by requesting reconsideration and submitting relevant evidence.
LEGAL PRECEDENT -- ISSUE 1
Section 8107 of the Act provides that, if there is permanent disability involving the loss
or loss of use of a member or function of the body, the claimant is entitled to a schedule award
for the permanent impairment of the scheduled member or function.2 Neither the Act nor the
regulations specify the manner in which the percentage of impairment for a schedule award shall
be determined. For consistent results and to ensure equal justice for all claimants the Office has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.3

2

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
3

A. George Lampo, 45 ECAB 441 (1994).

2

Office procedures provide that, effective May 1, 2009, all schedule awards are to be
calculated under the sixth edition of the A.M.A., Guides.4 Any recalculations of previous awards
which result from hearings or reconsideration decisions issued on or after May 1, 2009, should
be based on the sixth edition of the A.M.A., Guides. A claimant who has received a schedule
award calculated under a previous edition and who claims an increased award, will receive a
calculation according to the sixth edition for any decision issued on or after May 1, 2009.5
ANALYSIS -- ISSUE 1
An attending physician, Dr. Burger, submitted a September 29, 2009 report with respect
to a left knee permanent impairment. However, he provided an opinion under the fifth edition of
the A.M.A., Guides. As noted above, schedule awards after May 1, 2009 must be based on the
sixth edition.
The only opinion applying the sixth edition is the February 20, 2010 report from the
Office medical adviser. Under the sixth edition, a total knee replacement is evaluated under
Table 16-3, and a CDX is determined based on the severity of the problem. The Office medical
adviser noted that a fair result (class 3 severe problem) involves a “fair position, mild instability
and/or mild motion deficit.”6 He referred to Dr. Burger’s clinical findings and found that this
best represented appellant’s impairment. The default impairment (grade C) is a 37 percent leg
impairment, which may be adjusted based on grade modifiers for Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).7 Applying the adjustment
formula, the medical adviser found the adjustment was -2, or grade A, which is a 31 percent leg
impairment under Table 16-3.8
The Board finds that the Office medical adviser’s report represents the weight of the
medical evidence. The medical adviser provided a rationalized medical opinion under the sixth
edition of the A.M.A., Guides. Since appellant had received schedule awards for 14 percent left
leg impairment based on left knee impairment, he was entitled to an additional 17 percent. The
Board notes that the number of weeks of compensation for a schedule award is determined by the
compensation schedule at 5 U.S.C. § 8107(c). For complete loss of use of the leg, the maximum
number of weeks of compensation is 288 weeks. Since appellant’s impairment was 17 percent, he
is entitled to 17 percent of 288 weeks, or 48.96 weeks of compensation. It is well established that
the period covered by a schedule award commences on the date that the employee reaches
maximum medical improvement from residuals of the employment injury.9 In this case, the Office
medical adviser concluded that the date of maximum medical improvement was September 29,
4

FECA Bulletin No. 09-03 (March 15, 2009); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700 (January 2010).
5

Id.

6

A.M.A., Guides 511, Table 16-3.

7

The net adjustment formula is (GMFH-CDX) + (GMPE – CDX) + (GMCS-CDX). The adjustment can be no
more than -2 (grade A) or +2 (grade E). A.M.A., Guides 521.
8

A.M.A., Guides 511, Table 16-3. The medical adviser found of GMFH of 2, a GMPE of 1, and found clinical
studies were not applicable at the time of maximum medical improvement.
9

Albert Valverde, 36 ECAB 233, 237 (1984).

3

2009, the date of examination by Dr. Burger. The award therefore properly runs for 48.96 weeks
commencing on September 29, 2009.
On appeal, appellant states that the Office based its decision only on the last page of
Dr. Burger’s report and that his activities have been impaired by his knee injury. The record
indicated that the Office medical adviser reviewed the entire report and considered the clinical
findings. Dr. Burger’s report was of diminished probative value because his opinion as to the
degree of permanent impairment was based on the fifth edition of the A.M.A., Guides rather than
the sixth edition. The impairment found by the Office medical adviser was based on the clinical
findings and was considered a “severe problem” under Table 16-3. The Board reiterates that the
weight of the medical evidence rests with the Office medical adviser as he is the only physician
providing a rationalized opinion under the sixth edition of the A.M.A., Guides.
LEGAL PRECEDENT -- ISSUE 2
The statutory right to a hearing under 5 U.S.C. § 8124(b)(1) follows the initial final merit
decision of the Office. Section 8124(b)(1) provides as follows: “Before review under [s]ection
8128(a) of this title, a claimant for compensation not satisfied with a decision of the Secretary
under subsection (a) of this section is entitled, on request made within 30 days after the date of
issuance of the decision, to a hearing on his claim before a representative of the Secretary….”
If the request is not made within 30 days or if it is made after a reconsideration request, a
claimant is not entitled to a hearing as a matter of right.10 The Board has held that the Office, in
its broad discretionary authority in the administration of the Act,11 has the power to hold hearings
in certain circumstances where no legal provision was made for such hearings and that the Office
must exercise this discretionary authority in deciding whether to grant a hearing.12 The Office’s
procedures, which require the Office to exercise its discretion to grant or deny a hearing when
the request is untimely or made after reconsideration, are a proper interpretation of the Act and
Board precedent.13
ANALYSIS -- ISSUE 2
The Office decision was dated May 25, 2010. The 30-day period to timely request a
hearing expired on June 24, 2010. The request for a hearing in this case was dated June 25 and
postmarked June 26, 2010.14 It is therefore not timely filed and appellant does not have a statutory
right to a hearing.

10

Claudio Vazquez, 52 ECAB 496 (2001).

11

5 U.S.C. §§ 8101-8193

12

Marilyn F. Wilson, 52 ECAB 347 (2001).

13

Claudio Vazquez, supra note 10. See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and
Review of the Written Record, Chapter 2.1601.4(b)(3) (June 1997).
14

The date of the request is determined by the postmark. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Hearings and Review of the Written Record, Chapter 2.1601.4(a) (June 1997).

4

As noted, the Office must exercise its discretion with respect to an untimely hearing
request. In this case, it advised appellant that he could submit additional relevant evidence on the
issue through the reconsideration process. This is considered a proper exercise of the Office’s
discretionary authority.15 The Board accordingly finds that the Office properly found the request
for a hearing was untimely and properly exercised its discretion in denying the untimely hearing
request.
CONCLUSION
The Board finds that the evidence does not establish more than a 31 percent permanent
impairment to the left leg. The Board further finds that the Office properly denied appellant’s
request for a hearing.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 12 and May 25, 2010 are affirmed.
Issued: June 8, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

See Mary E. Hite, 42 ECAB 641, 647 (1991).

5

United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Sheridan, WY, Employer
__________________________________________
Appearances:
Timothy Quinn, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 10-2199
Issued: June 28, 2011

Case Submitted on the Record

ORDER REVERSING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On August 27, 2010 appellant, through his attorney, filed a timely appeal from the
July 16, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP), which
terminated his compensation under 5 U.S.C. § 8106(c)(2) for refusing an offer of suitable work.1
The Board has duly considered the matter and finds that the termination must be
reversed. A partially disabled employee who refuses to seek suitable work, or refuses or neglects
to work after suitable work is offered to, procured by or secured for him is not entitled to
compensation.2
On November 13, 2009 OWCP gave appellant 15 additional days to accept the offered
position and arrange for a report date. Appellant accepted the offered position on November 24,
2009: “I will except the job offer -- for better or worse. I would like to start -- Jan-4-2010.
1

In 1974 appellant filed a claim alleging that his back and leg pain was a result of lifting patients in the
performance of duty. OWCP accepted his claim for mid-back pain, bulging lumbosacral disc and degenerative
arthritis at the L5-S2 level. On the prior appeal, the Board reversed the termination of appellant’s compensation.
The Board found an unresolved conflict in medical opinion. Docket No. 08-690 (issued March 16, 2009).
2

5 U.S.C. § 8106(c)(2).

Please provide details if this accepted.” The employing establishment acknowledged to OWCP
that it had received the letter, but it gave appellant no response. Noting that appellant had failed
to make arrangements to report to work, OWCP terminated compensation on January 14, 2010.
OWCP’s hearing representative affirmed on July 16, 2010.
The Board has held that without a specific date and time to report to work, a claimant’s
absence from the employing establishment cannot be viewed as a refusal or neglect to work after
suitable work was offered to, procured by or secured for him.3 As it appears the employing
establishment made no effort to arrange for a report date and time following appellant’s
November 24, 2009 acceptance, the Board finds that OWCP improperly terminated
compensation. Appellant’s response was not a conditional or ambivalent acceptance.4 His was
an unequivocal acceptance with a suggested start date the employing establishment never
confirmed. Without an established date and time to report to work, the record on appeal does not
support OWCP’s finding of refusal.

3

Susan M. Spooner, Docket No. 96-833 (issued October 19, 1998); see Judith A. Boyle, Docket No. 99-533
(issued November 23, 1999) (as there was no evidence that the claimant refused the offered position or that she
refused to report to work at a time set by the employing establishment, the Board found that OWCP failed to meet
its burden of proof to establish that the claimant refused an offer of suitable work); Katherine Bocko, Docket No.
97-77 (issued December 28, 1998) (as the claimant had stated she would accept the position, the Board found that
before OWCP could terminate compensation for refusing suitable work, it would have to wait until she did not
appear to work at the offered position on the date set by the employing establishment or until she abandoned the
position shortly after taking it).
4

Diane M. Clark, Docket No. 98-1348 (issued June 2, 1999) (condition and ambivalent responses to OWCP’s
notices held insufficient to show that the claimant did not refuse an offer of suitable work).

2

IT IS HEREBY ORDERED THAT the July 16, 2010 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: June 28, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

